DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dijkman et al. (US 2016/0239706), hereinafter referred to as Dijkman in view of Chetlur et al. (US 2016/0062947), hereinafter referred to as Chetlur and Liu et al. (US 2019/0065208), hereinafter referred to as Liu. 

Referring to claim 1, Dijkman teaches, as claimed, a processing device, comprising: memory configured to store data; a processor configured to: determine, based on convolutional parameters associated with an image, a virtual general matrix-matrix multiplication (GEMM) space of a virtual GEMM space output matrix (page 2, ¶21, lines 8-11); and generate, in the virtual GEMM space output matrix, a convolution result by matrix multiplying the data corresponding to a virtual GEMM space input matrix with the data corresponding to a virtual GEMM space filter matrix (i.e.-the processor is configured to generate a convolved image using matrix multiplication, page 4, ¶51, lines 7-11). 
However, Dijkman does not teach convolutional mapping hardware configured to map, based on the convolutional parameters, x, y positions of the virtual GEMM space input matrix to n, h, w, c positions of an image space of the image using n, h, w, c memory addresses. 
On the other hand, Chetlur et al. discloses a method and system comprised of a convolution engine configured to map positions of the virtual GEMM space input matrix to positions of an image space of the image (page 8, ¶82, lines 1-5 and ¶83, lines 1-3). Furthermore, Liu discloses a method for operations in a neural network, wherein input data of a convolution operation of GEMM matrix is mapped to n, h, w, c positions of an image space of the image using n, h, w, c memory addresses (page 7, ¶106, ¶108 and ¶109; and see fig. 4D).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Dijkman and incorporate convolutional mapping hardware configured to map, based on the convolutional parameters, x, y positions of the virtual GEMM space input matrix to n, h, w, c positions of an image space of the image using n, h. w. c memory addresses, as taught by Chetlur and Liu. The motivation for doing so would have been to associate each of location of image tiles with a virtual location in the virtual image matrix, in order to determine corresponding image source locations utilizing indexing operations.  

As to claim 6, the modified Dijkman teaches the processing device of claim 1, further comprising general purpose hardware (page 3, ¶49, lines 5-6), separate from the convolutional mapping hardware, configured to perform address calculations for the virtual GEMM space filter matrix (page 3, ¶49, lines 5-9) in parallel with the mapping, by the convolutional mapping hardware, of the positions of the virtual GEMM space input matrix to the positions of the image space (see Chetlur, page 8, ¶82, lines 1-5 and ¶83, lines 1-3). 
 
As to claim 7, the modified Dijkman in view of Chetlur innately teaches the processing device of claim 1, wherein the convolutional mapping hardware is configured to map the positions of the virtual GEMM space input matrix to the positions of the image space by using assumed constant values uniquely associated with the convolution (see Chetlur, page 6, ¶60, lines 1-3). 

Referring to claims 8, 9, 14 and 15, the claims are substantially the same as claims 1, 6 and 7, hence the rejection of claims 1, 6 and 7 is applied accordingly.

Referring to claims 16 and 20, the claims are substantially the same as claims 1, 6 and 7, hence the rejection of claims 1, 6 and 7 is applied accordingly.

Claim Objections 
Claims 2-5, 10-13 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Response to Arguments
Applicant's arguments filed on 01/21/2022 have been fully considered but they are moot in view of the new ground(s) of rejection.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184